EXHIBIT23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in (i) Post-Effective Amendment No.2 to Registration Statement (FormS-8, No.2-73803), which relates to the Phillips-Van Heusen Corporation Employee Savings and Retirement Plan, (ii) Registration Statement (FormS-8, No.33-50841), which relates to the Phillips-Van Heusen Corporation Associates Investment Plan for Residents of the Commonwealth of Puerto Rico, (iii) Registration Statement (FormS-8, No.333-29765), which relates to the Phillips-Van Heusen Corporation 1997 Stock Option Plan, (iv) Registration Statement (FormS-8, No.333-41068), which relates to the Phillips-Van Heusen Corporation 2000 Stock Option Plan, (v) Registration Statement (FormS-8, No.333-109000), which relates to the Phillips-Van Heusen Corporation 2003 Stock Option Plan, (vi) Registration Statement (FormS-8, No.333-125694), which relates to the Phillips-Van Heusen Corporation Associates Investment Plan for Residents of the Commonwealth of Puerto Rico, (vii) Registration Statement (Form S-8, No. 333-143921), Registration Statement (Form S-8, No. 333-151966) and Registration Statement (Form S-8, No. 333-160382), each of which relates to the Phillips-Van Heusen Corporation 2006 Stock Incentive Plan, (viii) Registration Statement (Form S-8, No. 333-158327), which relates to the Phillips-Van Heusen Corporation Associates Investment Plan for Salaried Associates, and (ix) Registration Statement (Form S-3, No. 333-166190), which relates to anindeterminate amount of debt securities, common stock and preferred stock and pursuant to which Phillips-Van Heusen Corporation has issued (i) 7 3/8% Senior Notes due 2020; and (ii) 5,750,000 shares of common stock to the public, of Phillips-Van Heusen Corporation and in the related Prospectuses of our reports dated March30, 2011 with respect to the consolidated financial statements and financial statement schedule of Phillips-Van Heusen Corporation and the effectiveness of internal control over financial reporting of Phillips-Van Heusen Corporation, included in this Annual Report (Form10-K) for the year ended January 30, 2011 as filed with the Securities and Exchange Commission. /s/ ERNST& YOUNG LLP New York, New York March 30, 2011
